EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made as of the 21st
day of November, 2016 (the “Effective Date”) between Norman Abdallah
(“Executive”), an individual, and Del Frisco’s Restaurant Group, Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein shall have
the meanings given to them in Section 5 below.

In consideration of the mutual promises expressed herein, Executive and the
Company have agreed as follows:

1. EMPLOYMENT.

(a) Effective Date and Term. This Agreement shall be effective as of the
Effective Date and will continue indefinitely thereafter unless Executive’s
employment terminates earlier in accordance with Section 3.

(b) Duties. Executive shall be employed as President and Chief Executive Officer
with the duties and responsibilities associated with such positions in a company
the size and nature of the company. Executive shall be the senior most executive
of the Company. Executive agrees to devote Executive’s full business time and
good faith best efforts to the performance of the duties attendant to
Executive’s executive positions with the Company. Executive shall report
directly and exclusively to the Company’s Board of Directors.

2. COMPENSATION AND BENEFITS.

(a) Annual Salary. Executive’s salary shall be $600,000 per year, less
applicable taxes and withholdings, to be paid in accordance with the Company’s
regular payroll practices for similarly situated executives; provided, however,
Executive’s salary may be increased (but not decreased) by the Company’s Board
of Directors (the “Board”) or its designee, in its sole discretion. The base
salary in effect hereunder shall be referred to herein as the “Base Salary.”

(b) Annual Incentive Bonus. Executive shall be entitled to participate in all
bonus compensation plans that the Company may offer, in accordance with the
terms of any such plans and on a level commensurate with his position; provided
that such plan shall provide for threshold and maximum payments of 50% and 200%
of Executive’s Target Bonus, respectively and (ii) not permit the use of
negative discretion to reduce the amount of otherwise earned (as determined by
the Board or the compensation committee thereof in good faith) by Executive. The
target for Executive’s annual bonus shall be one hundred percent (100%) of
Executive annual salary (“Target Bonus”) and shall be earned based on the
achievement of objective performance metrics established by the compensation
committee of the Board after consultation with Executive. Executive’s
entitlement to an annual incentive bonus under this subparagraph 2(b), and the
amount of such bonus shall be determined by the Company in its good faith
discretion; provided, however, if the terms of a written annual incentive bonus
plan do not include provisions regarding the time of payment for an annual
incentive bonus, payment of any such bonus shall occur within 15 days of the
completion of the audit for the fiscal year to which the bonus relates but in
any event by March 15 of year following performance year.





--------------------------------------------------------------------------------

 

(c) Long Term Incentives. Executive shall be entitled to participate in the Del
Frisco’s Restaurant Group 2012 Long-Term Incentive Plan in a manner commensurate
with his position as determined in good faith by the Board or the appropriate
committee thereof. Notwithstanding the foregoing, Executive shall receive a sign
on award of 200,000 restricted stick units on the terms and conditions set forth
on Exhibit A and shall receive an annual long-term award during 2017 having a
grant date fair value of no less than $1,400,000 on the terms and conditions set
forth on Exhibit B.

(d) Benefits.  

  (i)Standard Employee Benefits. Executive shall be eligible for all employee
benefits extended, from time to time, to all full-time employees of the Company,
subject to the terms and conditions of the Company’s policies and employee
benefit plans, as those policies and plans are amended or terminated from time
to time.

 (ii)Executive Benefits. Executive shall also be entitled to participate in all
benefit programs that are maintained by the Company and available to its
executive officers generally, subject to the terms and conditions of those
programs, as those programs are amended or terminated by the Board of Directors
from time to time. Executive acknowledges that Executive shall have no vested
rights under or in respect to Executive’s participation in any such program
except as expressly provided under the terms thereof.

 (iii)Business Expenses. Executive shall be authorized to incur reasonable
expenses for completion of his duties with the Company, including expenses for
entertainment, travel, and similar items, in accordance with the terms and
conditions of the Company’s expense reimbursement policy as in effect from time
to time.

 (iv)Vacations. Executive shall be entitled to participate in the Company’s
established vacation policy for executive officers, subject to the terms and
conditions thereof.

(e) Relocation Allowance. Upon Executive’s relocation closer to the South Lake,
Texas area, the Company shall pay Executive a relocation allowance in the amount
of $115,000 cash signing bonus within 10 days of Executive’s start date. 

3. TERMINATION AND SEVERANCE.

(a) Executive’s employment may be terminated in accordance with the following
provisions:

 (i)Death. Executive’s employment shall immediately terminate upon Executive’s
death.

  (ii)Disability. If Executive incurs a Disability, the Company may give
Executive written notice of its intention to terminate Executive’s employment;
provided that such written notice may only be given after the expiration of the
time period required under the definition of Disability below. In that event,
Executive’s employment with the Company shall terminate effective on the later
of (x) the fifteenth (15th) day after receipt of such notice by Executive or
(y) the date specified in such notice, provided that within the fifteen
(15) days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.





2

--------------------------------------------------------------------------------

 

  (iii)Termination by the Company without Cause. The Company may terminate
Executive’s employment without Cause (as defined below) at any time upon written
notice to Executive.

 (iv)Termination by the Company for Cause. The Company may terminate Executive’s
employment for Cause at any time upon written notice to Executive, and such
written notice shall contain a statement noting the reason(s) for the Cause
termination. To the extent required by Section 5(a), and if such failure(s) are
curable, Executive shall be given an opportunity to cure the failure(s) noted in
such written notice as the reason(s) for the Cause termination.

 (v)Termination by Executive for Good Reason. Executive may terminate
Executive’s employment for Good Reason (as defined below) upon thirty (30) days’
written notice to the Company.

 (vi)Voluntary Termination by Executive Not Involving Good Reason. Executive may
terminate Executive’s employment voluntarily for any reason other than a Good
Reason upon sixty (60) days’ written notice to the Company (such 60-day period
is herein referred to as the “Notice Period”). During the Notice Period,
Executive shall continue to be employed by the Company subject to Section 1(b);
provided, however, that (x) the Company shall have the right to shorten or
eliminate the Notice Period in its good faith discretion and (y) if the Company
shortens or eliminates the Notice Period, such action by the Company shall
constitute neither (1) a termination of Executive’s employment by Executive
pursuant to Section 3(a)(v) nor (2) a termination of Executive’s employment by
the Company pursuant to Section 3(a)(ii), Section 3(a)(iii), or
Section 3(a)(iv). In the event that the Company shortens or eliminates the
Notice Period, the Company shall pay Executive’s salary for the entire Notice
Period and shall also pay Executive the same bonuses and incentive payments that
Executive would have been paid if Executive had remained employed through the
end of the Notice Period.

(b) Severance Benefits.

 (i)Termination without Cause; Termination for Good Reason. If Executive’s
employment terminates pursuant Section 3(a)(iii) or Section 3(a)(v), the Company
agrees to provide Executive, as severance benefits, the following:

 (A)Payment of Executive’s base monthly salary plus a monthly amount equal to
one-twelfth of Executive target annual bonus, in each case, in effect at the
time of Executive’s Date of Termination during the Severance Period (defined
below); and

 (B) Vesting of Executive’s equity incentive awards outstanding on the Date of
Termination as follows: (i) for time-vested awards, Executive will be granted 18
months of additional vesting credit as of the Date of Termination and such
awards shall be assumed to vest pro rata on a daily basis over the applicable
vesting period and (ii) for performance-vested awards, a pro rata portion of
such awards (based on the portion of the applicable performance period Executive
was employed by the Company plus an additional 18 months) shall remain
outstanding and will vest at the end of the applicable performance period to the
extent the applicable performance targets are subsequently achieved;  and





3

--------------------------------------------------------------------------------

 

(C)Payment of Executive’s medical premiums during the Severance Period for the
medical coverage that Executive had elected to receive under the Company’s ERISA
medical plan and that was in effect as of the Date of Termination, but only to
the extent that Executive receives COBRA coverage during the Severance Period.

“Severance Period” means the eighteen (18) consecutive months immediately
following the Date of Termination.

Unless delayed pursuant to Section 3(d), monthly severance payments pursuant to
Section 3(b)(i)(A) will be paid to Executive in equal installments, beginning on
the first pay date occurring after the 60th day following the Date of
Termination. All of the severance benefits pursuant to this Subsection (b)(i)
and Section 3(c) are conditioned upon Executive entering into a separation
agreement and general release of all claims in favor of the Company and its
affiliates (the “Release”) substantially on the form attached as Exhibit C,
within the prescribed time period set forth therein, and Executive’s
non-revocation of the Release during the revocation period prescribed therein.
The Company shall provide Executive with the Release within five (5) business
days after the Date of Termination. Time is of the essence so that the
prescribed time periods therein expire within the sixty (60) day period
following the Date of Termination.

 (ii)Termination for any other Reason. If Executive’s employment terminates
pursuant to any provision of this Agreement other than pursuant to
Section 3(a)(iii) or Section 3(a)(v) of this Agreement, the Company has no
obligation to pay Executive any severance or other termination benefits.

(c) Change in Control.  This Section 3(c) shall apply if there is (i) a
termination of Executive’s employment (A) by the Company for a reason other than
for Cause or due to Executive’s death or Disability or (B) by Executive for Good
Reason, in either case, during the two-year period after a Change in Control; or
(ii) a termination of Executive’s employment prior to a Change in Control by the
Company for a reason other than for Cause or due to Executive’s death or
Disability, if the termination was at the request of a third party or otherwise
arose in anticipation of such Change in Control (a termination described in
either clause (i) or clause (ii), a “CIC Termination”).  If any such termination
occurs, (A) Executive shall receive benefits set forth in Section 3(b), except
that (I) the cash severance payment shall be equal to the product of 2.0 and the
sum of Executive’s Base Salary and Target Bonus and such payment shall be paid
in a lump sum to the extent consistent with Section 409A of the Code within
thirty (30) days following the date of termination, (II)  vesting of Executive’s
equity incentive awards outstanding on the Date of Termination as follows: (i)
for time-vested awards, Executive will be granted 24 months of additional
vesting credit as of the Date of Termination and such awards shall be assumed to
vest pro rata on a daily basis over the applicable vesting period and (ii) for
performance-vested awards, a pro rata portion of such awards (based on the
portion of the applicable performance period Executive was employed by the
Company plus an additional 24 months) shall remain outstanding and will vest at
the end of the applicable performance period to the extent the applicable
performance targets with respect to any performance goal tied to total
stockholder return were achieved (and without regard to any other
performance-based vesting criteria, which other criteria shall be deemed
satisfied at the same level that the total stockholder return criteria is
achieved), and (III) the period during which the payments for continued coverage
under Section 3(b)(i)(C) are made shall be 24 months.  





4

--------------------------------------------------------------------------------

 

(d) Timing; Form of Payments. All benefits provided to Executive pursuant to
Section 3(b)(i) or Section 3(c) (the “Severance Benefits”) will be subject to
applicable federal and state income tax and employment tax withholdings and
deductions and any other applicable withholdings and deductions. Notwithstanding
anything else herein, to the extent any of the Severance Benefits are treated as
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then (i) no such payment shall be
made to Executive unless Executive’s termination of employment constitutes a
“separation from service” with the Company (as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto), and (ii) if
Executive is determined by the Company to be a “specified employee” for purposes
of Code § 409A(a)(2)(B)(i) and the Company determines that delayed commencement
of any portion of the Severance Benefits is required in order to avoid a
prohibited distribution under Code § 409A(a)(2)(B)(i), commencement of such
portion of the Severance Benefits will be delayed for six (6) months following
Executive’s “separation from service” pursuant to Code § 409A, or, if sooner,
until Executive’s death. Delayed Severance Benefits (if any) shall be payable in
a lump sum on the first business day following the expiration of such six
(6) month period, and any remaining Severance Benefits due shall be paid as
otherwise provided in Section 3(b)(i). Notwithstanding the foregoing, to the
maximum extent permitted by applicable law, payment of the Severance Benefits
shall be made in reliance upon Treasury Regulation § 1.409A-1(b)(9) (with
respect to separation pay plans) or Treasury Regulation § 1.409A-1(b)(4). The
Severance Benefits shall be treated as a right to a series of separate payments.
The provisions of this Agreement are intended to comply with the applicable
requirements of Code § 409A and shall be limited, construed, and interpreted in
accordance with such intent.

(e) Consequences of Material Violation of Promises. Executive acknowledges and
agrees that the Company’s obligation to provide and Executive’s entitlement to
receive the Severance Benefits shall cease immediately upon an intentional and
material violation of Section 4(a) or a material and willful violation by
Executive of Executive’s other obligations under Section 4 of this Agreement, in
each case, only if such violation is not cured within 30 days of written notice
of such violation from the Company.

4. EXECUTIVE’S COVENANTS

(a) Confidential Information and Trade Secrets. Executive acknowledges that the
Company has trade, business, and financial secrets and other confidential and
proprietary information regarding the Company and its business, in whatever
form, tangible or intangible (collectively, the “Confidential Information”), and
that, during the term of this Agreement, Executive will receive Confidential
Information. Executive acknowledges that the Confidential Information that
Executive will receive during the term of this Agreement will be in addition to
that which Executive has already received during Executive’s employment with the
Company. Executive further acknowledges and agrees that Executive’s use of
Confidential Information in the conduct of business on behalf of a competitor of
the Company would constitute unfair competition with the Company and would
adversely affect the business goodwill of the Company. Confidential Information
includes, but is not limited to, sales materials, technical information,
processes, compilations of information, records, specifications, and information
regarding methods of doing business. As defined herein, Confidential Information
shall not include information that is: (i) obtained by Executive from a source
other than the Company or its affiliates, which source is not under a duty of
non-disclosure in regard to such information; or (ii) becomes generally



5

--------------------------------------------------------------------------------

 

available to the public other than through disclosure by Executive in violation
of the provisions of this Agreement. For purposes of clarity, the parties
understand and agree that Confidential Information also does not include general
know-how and/or general processes, systems, and procedures (such as general
sales processes and best practices) that Executive has gained or gains by virtue
of his experience working for the Company and/or within the “white-tablecloth
restaurant” and/or “fine dining establishment” industries.

Executive is aware of those policies implemented by the Company to keep its
Confidential Information secret, including those policies limiting the
disclosure of information on a need-to-know basis and requiring the keeping of
information in secure areas. Executive acknowledges that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort, and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.

During and following Executive’s employment by the Company, Executive shall hold
in confidence and not directly or indirectly disclose, use (for Executive’s
commercial advantage or otherwise), copy, make lists of, or make available to
others any Confidential Information except in Executive’s good faith performance
of Executive’s duties to the Company as an executive of the Company or to the
extent authorized in writing by the Board or required by law or compelled by
legal process. Executive agrees to use reasonable efforts to give the Company
notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to promptly provide the Company with written
notice that such disclosure is being or shall be compelled, whichever is
earlier. Such written notice shall include a description of the information to
be disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the information is to be disclosed,
and shall contain a copy of the subpoena, order, or other process used to compel
disclosure.

Executive further agrees not to use any Confidential Information for the benefit
of any person or entity other than the Company, its subsidiaries and affiliates.

Executive agrees that all Confidential Information and other files, documents,
materials, records, notebooks, customer lists, business proposals, contracts,
agreements, and other repositories containing information concerning the Company
or the business of the Company, in whatever form, tangible or intangible
(including all copies thereof), that Executive shall prepare, use, or be
provided with as a result of Executive’s employment with the Company, shall be
and remain the sole property of the Company. Upon termination of Executive’s
employment hereunder, Executive agrees that all Confidential Information and
other files, documents, materials, records, notebooks, business proposals,
contracts, agreements, and other repositories containing Confidential
Information (including all copies thereof) in Executive’s possession, custody,
or control, whether prepared by Executive or others, shall remain with or be
returned to the Company promptly after the Date of Termination. Anything to the
contrary notwithstanding, nothing in this Section 7 shall prevent Executive from
retaining a home computer, papers and other materials of a personal nature,
including diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment.





6

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, Executive may disclose to
Executive’s spouse and any personal tax or financial advisor the United States
Federal income tax treatment and tax structure of the transactions contemplated
in this Agreement and all materials of any kind (including opinions and other
tax analyses) that are provided to Executive relating to such tax treatment and
tax structure.  In addition, nothing in this Agreement prohibits Executive from
reporting possible violations of federal law or regulation to any governmental
agency or governmental entity, or making other disclosures that are protected
under federal law or regulation; provided, that, in each case such
communications and disclosures are consistent with applicable
law.  Notwithstanding the foregoing, under no circumstance is Executive
authorized to disclose any information covered by the Company’s attorney-client
privilege or attorney work product or the Company’s trade secrets without prior
written consent of the Company’s General Counsel. 

(b) Non-Competition and Non-Solicitation. Executive acknowledges and agrees that
the nature of the Confidential Information that the Company commits to provide
to Executive during Executive’s employment by the Company would make it unlikely
that Executive would be able to perform in a similar capacity for a Competing
Business (as defined below) without disclosing or utilizing the Confidential
Information. Executive further acknowledges and agrees that the Company’s
business is conducted in a highly competitive market. Accordingly, Executive
agrees that during the Non-Competition Period (as defined below), Executive will
not (other than for the benefit of the Company, its subsidiaries and affiliates
pursuant to this Agreement) directly or indirectly, individually or as an
officer, director, employee, shareholder, consultant, contractor, partner, joint
venturer, agent, equity owner, or in any capacity whatsoever, (i) regardless of
the reason for termination, work for, engage in, or operate any restaurant
business or restaurant operating or management company that (x) features the
sale of steak where the sale of steak exceeds thirty percent (30%) of the
restaurant’s revenues from food sales and (y) which is, or owns or operates
restaurants, located within thirty (30) miles of any Del Frisco’s Double Eagle
Steak House restaurant, any Del Frisco’s Grill restaurant, or any Sullivan’s
Steakhouse restaurant (a “Competing Business”), or (ii) (x) hire, attempt to
hire, contact with respect to hiring, or solicit with respect to hiring any
employee of any Protected Company; or (z) solicit, encourage, or influence any
suppliers or vendors of any Protected Company to cease doing business with any
Protected Company or change the terms and conditions upon which they conduct
their business with any Protected Company where Executive had, whether directly
or indirectly, contact during the period of time that Executive was employed by
the Company or its predecessors-in-interest or its affiliates (herein, the
“Employment Period”) or business relations during the Employment Period with
such vendors or suppliers, or about whom Executive possesses Confidential
Information.

For purposes of this Section, “Non-Competition Term” means the Employment Period
and the (18) consecutive months immediately following the Date of Termination.

If any court determines that any portion of this Section 4(b) is invalid or
unenforceable, the remainder of this Section 4(b) shall not thereby be affected
and shall be given full effect without regard to the invalid provisions. If any
court construes any of the provisions of this Section 4(b), or any part thereof,
to be unreasonable because of the duration or scope of such provision, such
court shall have the power to reduce the duration or scope of such provision and
to enforce such provision as so reduced.





7

--------------------------------------------------------------------------------

 

(c) Irreparable Harm. Executive acknowledges that Executive’s violation of the
provisions of Section 4(a) or Section 4(b) of this Agreement will cause
irreparable harm to the Company, and Executive agrees that the Company shall be
entitled as a matter of right to an injunction restraining any violation or
further violation of such provisions by Executive or others acting on
Executive’s behalf, without any showing of irreparable harm and without any
showing that the Company does not have an adequate remedy at law. Executive
further covenants and warrants that Executive will not dispute in any proceeding
that any given violation or further violation of the covenants contained in
Section 4(a) or Section 4(b): (i) will result in irreparable harm to the
Company; or (ii) could not be remedied adequately at law. The Company’s right to
injunctive relief shall be cumulative and in addition to any other remedies
provided by law or equity.

(d) Reasonableness of Restrictions. Executive understands and acknowledges that
the Company has made substantial investments to develop its Confidential
Information, goodwill, and other legitimate business interests. Executive agrees
that such investments are worthy of protection, and that the Company’s need for
the protection afforded by Section 4(b) is greater than any hardship Executive
might experience by complying with its terms. Executive agrees that the
limitations as to time, geographic area, and scope of activity to be restrained
contained in this Agreement are reasonable and are not greater than necessary to
protect the Confidential Information, goodwill, and other legitimate interests
of the Company. Executive specifically agrees that, given the senior executive
nature of Executive’s position and national operations of the Company, any
restriction other than on the basis specified in Section 4(b) would be
inadequate to protect the company’s Confidential Information. Executive further
agrees that the restrictions contained in Section 4(b) allow Executive an
adequate number and variety of employment alternatives, based on Executive’s
varied skills and abilities. Accordingly, Executive covenants and warrants that
Executive will not dispute in any proceeding that: (i) the restraints contained
in Section 4(b) are reasonable and not greater than necessary to protect
proprietary information and/or the goodwill or other business interests of the
Company; or (ii) the scope of the restraints contained in Section 4(b) should be
reformed so as to make them enforceable, if it is judicially determined that
they are unenforceable as drafted.

5. DEFINITIONS.

(a) Cause. “Cause” shall mean any or all of the following:

 (i)Failure by Executive to substantially perform material duties hereunder or
to devote Executive’s full time and effort to Executive’s position with the
Company, other than any failure resulting from death, illness or injury, or
Disability, that continues after written notice requesting such performance;

 (ii)Executive’s material violation of a material Company policy that results in
significant and demonstrable damage to the Company’s business or reputation,
which, to the extent such failure is curable, Executive does not cure within a
period of thirty (30) days after written notice of such failure is provided to
Executive by the Company;

 (iii)Executive’s conviction of or plea of guilty or nolo contendere to any
felony; or





8

--------------------------------------------------------------------------------

 

(iv) An intentional and material breach of Section 4(a) or a material and wilful
breach of Executive’s other obligations under Section 4 of this Agreement,
which, in either case, Executive does not cure within a period of thirty
(30) days after written notice of such breach is provided to Executive by the
Company.

(b) Change in Control. “Change in Control” shall have the meaning set forth in
the Del Frisco’s Restaurant Group 2012 Long-Term Incentive Plan or any successor
plan.

(c) Date of Termination. “Date of Termination” shall mean the date on which
Executive’s termination of employment with the Company occurs; provided,
however, to the extent that Executive is receiving compensation due to such
termination of employment and such compensation is subject to Code § 409A, “Date
of Termination” shall mean the date of Executive’s “separation from service”
(within the meaning of Treasury Regulation § 1.409A-1(h)).

(d) Disability.  “Disability” shall mean shall mean Executive’s inability to
perform, with or without reasonable accommodation, the essential functions of
Executive’s position hereunder for a total of three (3) months during any six
(6) month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Company or its insurers and acceptable
to Executive or Executive’s legal representative, such agreement as to
acceptability not to be unreasonably withheld or delayed.

(e) Good Reason. “Good Reason” shall mean that any of the following events
occurs without Executive’s consent:

 (i)The Company requires Executive to be based from a location that is outside
of a fifty (50) mile radius of the Company’s principal executive offices as of
the Effective Date;

 (ii)The Company materially decreases Executive’s Base Salary or Target Bonus
level;

 (iii)A material breach by the Company of this Agreement; or

 (iv)A diminution in the title and/or duties, responsibilities, or authority of
Executive.

Provided, however, for all of the events described in clauses (i), (ii), (iii),
and (iv) immediately above, Good Reason will not exist (x) unless Executive has
provided the Company with written notice of the circumstances that Executive
believes constitute Good Reason within ninety (90) days after Executive knows,
or through reasonable diligence, should know of such events and circumstances
and (y) the Company has failed to cure within thirty (30) days of such notice.
In the event the Company does not cure the identified circumstances on or before
the expiration of the 30-day “cure” period referred to above, then Executive
must terminate employment for Good Reason within ninety (90) days of the end of
such cure period, or any later termination of employment by Executive will not
constitute Good Reason based upon the same previously identified circumstances.
Notwithstanding anything else herein, the Company and Executive may agree, in
writing, to extend the 90-day period during which Executive must terminate
employment for Good Reason.

(f) Protected Company. “Protected Company” shall mean, individually, each of the
Company and all subsidiaries of the Company (together with each successor and
assign of each).





9

--------------------------------------------------------------------------------

 

6. Arbitration; Waiver of Right to Jury Trial. 

(a) In the event any claim, demand, cause of action, dispute, controversy, or
other matter in question (in this Section 6, a “Claim”) arises out of this
Agreement (or its termination), whether arising in contract, tort, or otherwise
and whether provided by statute, equity, or common law, that the Company may
have against Executive or that Executive may have against the Company, or any of
the Company’s subsidiaries or affiliates, or any of the foregoing entities’
respective officers, directors, employees, or agents in their capacity as such
or otherwise, all such Claims shall be submitted to binding arbitration. Any
arbitration shall be conducted in accordance with the Federal Arbitration Act
(“FAA”) and, to the extent an issue is not addressed by the FAA or the FAA does
not apply, with the then-current National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”). The arbitrator shall
apply the substantive law of Texas (excluding Texas choice-of-law principles
that might call for the application of some other state’s law) or federal law,
or both as applicable to the Claims asserted. The arbitrator shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, or enforceability of this Section 6(a), including any Claim that
all or part of this Agreement is void or voidable and any Claim that an issue is
not subject to arbitration. The results of arbitration will be binding and
conclusive on the parties hereto and judgment upon the award resulting from
arbitration may be entered in any court of competent jurisdiction. Venue for
arbitration, and for any disputes relating to the enforceability of this
Section 6(a) will be in Dallas County, Texas. All proceedings conducted pursuant
to this Section 6(a), including any order decision or award of the arbitrator,
shall be kept confidential by all parties. The Company shall reimburse Executive
(and his beneficiaries) for any and all costs and expenses (including without
limitation attorneys’ fees and other charges of counsel) incurred by Executive
(or any of his beneficiaries) in resolving any controversy, dispute or claim
arising out of or relating to this Agreement, any other agreement or arrangement
between Executive and the Company, Executive’s employment with the Company, or
the termination thereof if the Executive prevails on any material issue involved
in such dispute (a “Dispute”); provided that in the event the Dispute involves
events occurring after a Change in Control, the Company shall advance Executive
(and his beneficiaries) for any and all costs and expenses (including without
limitation attorneys’ fees and other charges of counsel) incurred by Executive
(or any of his beneficiaries) in resolving any such Dispute, subject to
repayment if it is judicially determined that the Executive’s claim was
frivolous or advanced in bad faith.  This Section 6(a) shall continue in effect
after the termination of Executive’s employment or the termination of this
Agreement.

(b) Notwithstanding any of the foregoing or any other provision of this
Agreement, Executive and the Company may petition a court for an injunction to
maintain the status quo pending resolution of any Claim under Section 6(a), and
Section 6(a) shall not require the arbitration of an application for emergency
or temporary injunctive relief by either party pending arbitration; provided,
however, that the remainder of any such dispute beyond the application for
emergency or temporary injunctive relief shall be subject to arbitration under
Section 6(a).

(c) Executive and the Company agree that, in the event that the arbitration
provision set forth in Section 6(a) is unenforceable, that all Claims shall be
decided by trial before the court and not by a jury trial. The venue for any
such trial shall be Dallas County, Texas.





10

--------------------------------------------------------------------------------

 

(d) Executive acknowledges that by signing this Agreement, Executive is waiving
any right that Executive may have to a jury trial in connection with, or
relating to, a Claim.  

7. MISCELLANEOUS.

(a) Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, if any, between the parties regarding the subject
matter hereof.

(b) Modification, Severability, and Waiver. Both parties agree that neither has
the authority to modify or amend this Agreement unless the modification or
amendment is in writing and signed by both of them. If any provision of this
Agreement is declared or found to be illegal, unenforceable, or void, the
remainder of this Agreement shall remain valid and enforceable to the extent
feasible. Any waiver of any term of this Agreement by the Company shall not
operate as a waiver of any other term of this Agreement, nor shall any failure
to enforce any provision of this Agreement operate as a waiver of the right of
the Company to enforce any other provision of this Agreement.

(c) Notice to the Company. Notice to the Company shall have occurred and be
effective when a written notice is delivered via certified mail to the
then-current address of the Company’s principal office and to the attention of
the Board Chair.

(d) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) Survival and Construction. Executive’s obligations under this Agreement will
be binding upon Executive’s heirs, executors, assigns, and administrators and
will inure to the benefit of the Company, its subsidiaries, successors, and
assigns. The Company’s obligations under this Agreement will be binding upon the
Company’s successors assigns and will inure to the benefit of Executive and
Executive’s heirs, executors, and administrators. The language of this Agreement
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for or against any of the parties. The paragraph headings used in
this Agreement are intended solely for convenience of reference and shall not in
any manner amplify, limit, modify, or otherwise be used in the interpretation of
any of the provisions hereof. Executive may not assign, pledge, grant a security
interest in, hypothecate, or otherwise transfer any of its rights, duties, or
obligations hereunder.

(f) No Mitigation. Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as the result
of employment by another employer after Executive’s Date of Termination.

(g) Other Contractual Rights. Except as otherwise provided in Subsection (f),
the provisions of this Agreement, and any payment provided for hereunder, shall
not reduce any amount otherwise payable, or in any way diminish Executive’s
existing rights, or right which would accrue



11

--------------------------------------------------------------------------------

 

solely as a result of passage of time under any employee benefit plan or other
contract, plan, or arrangement of which Executive is a beneficiary or in which
Executive participates.

[signature page follows]

 





12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the Effective Date.

 

﻿

 

 

 

 

 

 

 

 

DEL FRISCO’S RESTAURANT GROUP, INC.

 

 

 

Executive:

﻿

 

 

 

 

By:

 

/s/ Thomas J. Pennison, Jr.

 

 

 

 

 

/s/ Norman Abdallah

Printed Name: Thomas J. Pennison, Jr.

 

 

 

 

 

Printed Name: Norman Abdallah

Title: Chief Financial Officer/Treasurer

 

 

 

 

 

 

 





13

--------------------------------------------------------------------------------

 



Exhibit A

﻿

Terms and Conditions of Sign On Equity Award

﻿

100,000 RSU’s with expiration at 12/31/22 (if not vested by that date). Units
vest at $28/share**

﻿

Additional 100,000 RSU’s with expiration at 12/31/22 (if not vested by that
date).  Units vest at $28/share or change in control.**

﻿

**Share price must equal or exceed $28 for minimum of 5 consecutive trading
days.

﻿

50% of shares subject to award to be held until at least 1 year after share
price target achieved. 

50% of shares subject to award to be held until at least 12/31/22.

﻿

Except as set forth in the Employment Agreement, Award shall otherwise be
subject to the standard terms and conditions applicable to RSUs granted to
executive officers generally.

﻿





14

--------------------------------------------------------------------------------

 



Exhibit B

﻿

Terms and Conditions of 2017 Equity Award

﻿

Award will have grant date fair value, as determined by the Board in good faith,
of $1,400,000.

﻿

Grant structure as follows:

·



  50% time based RSU’s vesting 1/3rd per year over 3 years

·



  50% performance based PSU’s 3yr cliff vesting

Measurement for PSU’s: 

a)



50% based on Total Shareholder Return over 3 year period as measured by DFRG
Stock Price (target, minimum and maximum performance and TSR measurement to be
approved by the Board consistent with the Board’s discussions with Executive)

b)



50% based on Return on Invested Capital over a 3 year period (target, minimum
and maximum performance and ROIC measurement to be approved by the Board
consistent with the Board’s discussions with Executive)

﻿

Except as set forth in the Employment Agreement, Award shall otherwise be
subject to the standard terms and conditions applicable to RSUs granted to
executive officers generally.





15

--------------------------------------------------------------------------------

 



Exhibit C

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

WAIVER AND GENERAL RELEASE OF CLAIMS

This WAIVER AND GENERAL RELEASE OF CLAIMS (this “Agreement”) is entered into as
of this ______ day of ______________________, 20____, by and between Norman
Abdallah (“Executive”) and DEL FRISCO’S RESTAURANT GROUP, INC. (the “Company”). 

1.



General Release. 

a.



In consideration of the payments (less all applicable federal, state and local
withholdings) set forth in Section 3(b)(i) [and 3(c)] of that certain Employment
Agreement, dated November 21, 2016, by and between the Company and Executive
(the “Employment Agreement”), Executive, on behalf of himself and his agents,
heirs, executors, successors and assigns, knowingly and voluntarily releases,
remises, and forever discharges the Company, and its parents, subsidiaries or
affiliates, together with each of their current and former principals, officers,
directors, partners, shareholders, agents, representatives and employees, and
each of their respective affiliates, and each of the above listed person’s heirs
(each, in their capacity as such), executors, successors and assigns whether or
not acting in his or her representative, individual or any other capacity
(collectively, the “Releasees”), to the fullest extent permitted by law, from
any and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, costs, expenses, omissions, promises,
and any and all claims and liabilities whatsoever, of every name and nature,
known or unknown, suspected or unsuspected, both in law and equity (“Claims”),
which Executive ever had, or now has by reason of any matter, cause or thing
whatsoever arising from Executive’s employment with the Company to the time he
signs this Agreement (the “General Release”).  The General Release shall apply
to any Claim of any type regarding Executive’s employment, including, without
limitation, any Claims with respect to Executive’s entitlement to any wages,
bonuses, benefits, payments, or other forms of compensation; any claims of
wrongful discharge, breach of contract, breach of the covenant of good faith and
fair dealing, violation of public policy, defamation, personal injury, or
emotional distress; any Claims of any type that Executive may have arising under
the common law; any Claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the federal Workers’ Adjustment and Retraining
Notification Act, the Sarbanes-Oxley Act, each as amended; and any other
federal, state or local statutes, regulations, ordinances or common law, or
under any policy, agreement, contract, understanding or promise, written or
oral, formal or informal, between any of the Releasees and Executive, and shall
further apply, without limitation, to any and all Claims in connection with,
related to or arising out of Executive’s employment relationship, or the
termination of his employment, with the Company or any Releasee.    



16

--------------------------------------------------------------------------------

 

b.



Executive intends that this general release extend to any and all Claims of any
kind or character related to the Company, and Executive, on behalf of himself,
his agents, heirs, executors, successors and assigns, therefore expressly waives
any and all rights granted by federal or state law or regulation that may limit
the release of unknown claims.

c.



Executive represents and warrants that Executive has not filed, and Executive
will not file, any lawsuit or institute any proceeding, charge, complaint or
action asserting any claim released by this Agreement before any federal, state,
or local administrative agency or court against any Releasee, concerning any
event occurring prior to the signing of this Agreement.  Nothing in this
Agreement, however, shall be construed as prohibiting Executive from filing a
charge or complaint with the Equal Employment Opportunity Commission (“EEOC”) or
participating in an investigation or proceeding conducted by the EEOC, although
Executive hereby agrees that he is waiving any right he may have to benefit in
any manner from any relief (whether monetary or otherwise) arising out of any
such investigation or proceeding conducted by the EEOC.  Executive also hereby
agrees that nothing contained in this Agreement shall constitute or be treated
as an admission of liability or wrongdoing by any of the Releasees.

d.



Nothing in this Section 1 shall be deemed to release (i) Executive’s right to
enforce the terms of this Agreement or the Employment Agreement, (ii)
Executive’s rights, if any, to any vested benefits as of Executive’s last day of
employment with the Company under the terms of an employee compensation or
benefit plan, program or agreement in which Executive is a participant,
including, without limitation any right with respect to any equity interests in
the Company or its affiliates that the Executive may own, (iii) Executive’s
rights to indemnification under any indemnification agreement he has with the
Company or any other Releasee, under the Employment Agreement and/or under the
Company’s or any Releasee’s charter or bylaws, or to whatever coverage Executive
may have under the Company’s or any Releasee’s directors’ and officers’
insurance policy for acts and omissions when Executive was an officer or
director of the Company or of any Releasee, or (iv) any claim that cannot be
waived under applicable law, including any rights to workers’ compensation or
unemployment insurance.

2.



Consultation with Attorney; Voluntary Agreement.  The Company advises Executive
to consult with an attorney of his choosing prior to signing this
Agreement.  Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney.  Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above.  Executive acknowledges and agrees that the payments
set forth in Section 4(c) of the Employment Agreement are sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section
1.  Executive represents that he has read this Agreement, including the General
Release set forth in Section 1 and understands its terms and that he enters into
this Agreement freely, voluntarily, and without coercion.

3.



Effective Date; Revocation.  Executive acknowledges and represents that he has
been given at least [twenty-one (21)][forty-five (45)] days during which to
review and consider the provisions of this Agreement and, specifically, the
General Release set forth in Section 1



17

--------------------------------------------------------------------------------

 

above, although he may sign and return it sooner if he so desires.  Executive
further acknowledges and represents that he has been advised by the Company that
he has the right to revoke this Agreement for a period of seven (7) days after
signing it.  Executive acknowledges and agrees that, if he wishes to revoke this
Agreement, be must do so in a writing, signed by him and received by the Company
no later than 5:00 p.m. local time on the seventh (7th) day of the revocation
period.  If the last day of the revocation period falls on a Saturday, Sunday or
holiday, the last day of the revocation period will be deemed to be the next
business day.  If no such revocation occurs, the General Release and this
Agreement shall become effective on the eighth (8th) day following his execution
of this Agreement (the “Release Effective Date”).  Executive further
acknowledges and agrees that, in the event that he revokes this Agreement, it
shall have no force or effect, and he shall have no right to receive any
severance payment pursuant to Section 4(c) of the Employment Agreement.

4.



Warranty Against Prior Transfer of Released Claims.  Executive hereby represents
and warrants to the Releasees that Executive is the sole owner of any Claims
that Executive may now have or in the past had against any of the Releasees and
that Executive has not assigned, transferred, or purported to assign or transfer
any such Claim to any person or entity.

5.



Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.

6.



Waiver.  No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.  This Agreement and the provisions contained in it
shall not be construed or interpreted for or against either party because that
party drafted or caused that party’s legal representative to draft any of its
provisions.

7.



Governing Law.  This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof. 

8.



Headings.  All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

9.



Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.

﻿

Dated:  _______________


Norman Abdallah

 

 

﻿

Dated:  _______________

 

DEL FRISCO’S RESTAURANT GROUP, INC.




By

Name:

Title:

 

﻿



 

--------------------------------------------------------------------------------